 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    JENNIFER DYER MEGOW,                     Case No.: 19cv625-LAB (BGS)
12                              Plaintiff,
                                               ORDER OF DISMISSAL
13    v.
14    AMERICAN EXPRESS NATIONAL
      BANK,
15
                             Defendant.
16
17
18         Plaintiff Jennifer Megow has filed a notice of voluntary dismissal with
19   prejudice. Defendant has not answered or otherwise appeared. Pursuant to Fed.
20   R. Civ. P. 41(a), this action is therefore DISMISSED WITH PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: June 17, 2019
24
25                                           Hon. Larry Alan Burns
26                                           Chief United States District Judge

27
28

                                              1
                                                                         19cv625-LAB (BGS)
